


110 HR 6440 IH: To provide for the transfer of certain Federal Property

U.S. House of Representatives
2008-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6440
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2008
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To provide for the transfer of certain Federal Property
		  to the Galveston Historical Foundation.
	
	
		1.Transfer of certain property
			 to the Galveston Historical Foundation
			(a)TransferNot
			 later than 90 days after the date of the enactment of this Act, the
			 Administrator of General Services shall offer to convey to the Galveston
			 Historical Foundation, by quitclaim deed, all right, title, and interest of the
			 United States in and to the real property located at 502 20th Street,
			 Galveston, Texas 77550 (including all buildings and improvements on that real
			 property).
			(b)ConsiderationThe
			 conveyance under this section shall be in accordance with a fair market value
			 appraisal that is acceptable to the Administrator.
			(c)Cost of
			 ConveyanceThe Galveston Historical Foundation shall be
			 responsible for all real estate transaction costs associated with the
			 conveyance.
			(d)Additional Terms
			 and ConditionsThe Administrator may require that any conveyance
			 under subsection (a) be subject to such additional terms and conditions as the
			 Administrator considers to be appropriate to protect the interests of the
			 United States.
			
